Undercofler, Presiding Justice.
1. This appeal is from the denial of a motion to vacate an interlocutory order directing the appellant
. . to remove an existing fence in an easement alley...” Appellant in his brief states the fence has been removed. Therefore, issues raised here questioning the validity of the order are moot.
2. Appellant has served his sentence for contempt and issues as to the validity of that order are moot. Cagle v. PMC Development Co., 227 Ga. 309 (180 SE2d 545) (1971).

Appeal dismissed.


All the Justices concur, except Hall, J., who concurs in the judgment only.